Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 02/28/2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the non-final rejection mailed 10/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ooshima (CN108602293) in view of Botts (US-2006169393), using the attached full document.
Regarding claim 1, Ooshima teaches:
A pneumatic tire ([0033]; Fig. 1, #1) comprising a carcass layer ([0033]; Fig. 1, #10), an inner liner located radially inward of the carcass layer ([0035]; Fig. 1, #11), and a sealant layer ([0035]; Fig. 1, #17), wherein the sealant layer is formed by spirally winding a strip of sealant forming multiple windings ([0035], [0047], and [0072] – [0074]; Fig. 1, #20; Figs. 8 and 9).

Ooshima does not teach:
wherein the sealant is fully encapsulated by a layer of rubber.

However, Botts, in a similar field of endeavor, a pneumatic tire with a sealant layer, teaches:
wherein the sealant is fully encapsulated by a layer of rubber ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealant of Ooshima to incorporate the teachings of Botts and have it be fully encapsulated by a layer of rubber. The purpose, as stated by Botts, being to prevent migration of the sealant ([0047], lines 5-6).

Regarding claim 2, Ooshima in view of Botts teaches the limitations of claim 1, which claim 2 depends on. Ooshima further teaches:
wherein the sealant layer is formed from a single layer of strip windings (Figs. 4-8).

Regarding claim 3, Ooshima in view of Botts teaches the limitations of claim 1, which claim 3 depends on. Ooshima further teaches:
wherein the strip windings are overlapped with each other ([0077]; Fig. 8).

Regarding claim 4, Ooshima in view of Botts teaches the limitations of claim 1, which claim 4 depends on. Ooshima further teaches:
wherein the ratio of sealant to rubber is varied in the sealant layer ([0068] – [0070]).

Regarding claim 7, Ooshima in view of Botts teaches the limitations of claim 1, which claim 7 depends on. Ooshima further teaches:
wherein the one or more strips inside the lateral edges are in the range of 70 % to 100% sealant ([0068]). It is not specified what sealant material is in this claim or in the specifications, and the art describes using any well-known sealant for the layer, thus reading on this limitation.

Regarding claim 8, Ooshima in view of Botts teaches the limitations of claim 1, which claim 8 depends on. Ooshima further teaches:
wherein the cross-sectional shape of the strip is rectangular ([0074]; Fig. 6, #101).

Regarding claim 9, Ooshima in view of Botts teaches the limitations of claim 1, which claim 9 depends on. Ooshima further teaches:
wherein the sealant layer is located radially inward of the inner liner ([0035]; Fig. 1).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ooshima (CN108602293) in view of Botts (US-2006169393), as applied to claim 1 above, and further in view of Ruegg (U.S. Patent No. 8646501), using the attached full document.
Regarding claim 5, Ooshima in view of Botts teaches the limitations of claim 1, which claim 5 depends on, but does not teach a plurality of strips at the lateral edges containing no sealant, however, Ruegg, in a similar field of endeavor, a puncture resistant sealant laminate tire, teaches:
wherein a plurality of strips at the lateral edges contain no sealant (Col. 4, lines 38-62; Fig. 2, #38 and #42). The art also describes layers of non-sealant material similar to those mentioned above on the lateral edges of the sealant (Col. 4, lines 53-60; Fig. 2, #36, #40, and #44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a plurality of strips at the lateral edges of the sealant layer of Ooshima in view of Botts to incorporate the teachings of Ruegg and have them contain no sealant. The purpose, as stated by Ruegg, being so that the puncture sealant laminate may have an outer boundary around its entire perimeter (Col. 4, lines 60-62).

Regarding claim 6, Ooshima in view of Botts teaches the limitations of claim 1, which claim 6 depends on, but does not teach the one or more strips at the lateral edges being in the range of 70% to 100% rubber, however, Ruegg, in a similar field of endeavor, a puncture resistant sealant laminate tire, teaches:
wherein the one or more strips at the lateral edges are in the range of 70% to 100% rubber (Col. 5, lines 20-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strips at the lateral edges of the sealant layer of Ooshima in view of Botts to incorporate the teachings of Ruegg and have them be in the range of 70% to 100% rubber. The purpose, as stated by Ruegg, being to properly protect and seal the sealant layers (Col. 5, lines 25-26).

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks on page 1, filed 02/28/2022, with respect to the rejection of claim 1 under Ooshima (CN108602293)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ooshima (CN108602293) in view of Botts (US-2006169393).

Applicant's arguments filed 02/28/2022 with respect to claims 5 and 6 on page 1 have been fully considered but they are not persuasive. 
Applicant claims that Ooshima in view of Ruegg does not teach the limitation that a plurality of strips at the lateral edge of the tire contain no sealant. However, this limitation is taught by Ruegg as cited above (Col. 4, lines 38-62), therefore the argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748